 



Exhibit 10.1

     
(Merrill Lynch) [a33450a3345000.gif]
  MERRILL LYNCH CAPITAL,
a division of Merrill Lynch
Business Financial Services Inc.
222 N. LaSalle Street, 16th Floor
Chicago, IL 60601



 
  August 30, 2007

IsoTis, Inc.
IsoTis OrthoBiologics, Inc.
2 Goodyear
Irvine, CA 92618
Attn: Robert J. Morocco, Chief Financial Officer

RE:   Credit and Security Agreement dated as of May 29, 2007 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among ISOTIS, INC., a Delaware corporation, and
ISOTIS ORTHOBIOLOGICS, INC., a Washington corporation, and any additional
Borrower from time to time parties thereto (collectively, “Borrowers”), the
various financial institutions from time to time parties thereto as Lenders and
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as Administrative Agent, Sole Lead Arranger and Sole Bookrunner

Ladies and Gentlemen
     This letter agreement (“Letter Agreement”) is being executed by the parties
hereto in connection with the Credit Agreement referenced above. Unless
specifically defined herein, capitalized defined terms used in this Letter
Agreement will have the respective meanings given thereto in the Credit
Agreement.
     Borrowers have requested that Administrative Agent and Lenders agree to
certain waivers and/or modifications to Borrowers’ obligations under the Credit
Agreement to make the Required Term Loan Paydown on the date otherwise provided
for under the Credit Agreement and to reduce the amount of cash collateral
securing the Obligations which Borrowers required to maintain in the absence of
a Required Securities Financing or Required Term Loan Paydown. Administrative
Agent and Lenders have agreed to grant Borrower’s requests, but only on the
terms and conditions set forth in this Letter Agreement.
     Therefore, for good and sufficient consideration, the receipt of which by
each party hereto is hereby acknowledged, and intending to be legally bound, and
notwithstanding anything to the contrary provided for in the Credit Agreement or
any of the other Financing Documents, specifically including
Section 2.1(a)(ii)(B) and Section 4.14 of the Credit Agreement, the parties
hereto agree as follows:
     (1) the deadline by which Principal Borrower must complete a Required
Securities Financing and received the proceeds of thereof in order to avoid
triggering the Borrowers’ obligations under Section 2.1(a)(ii)(B) of the Credit
Agreement to make and pay a Required Term Loan Paydown shall be extended from
August 31, 2007 to October 31, 2007; and
     (2) the amount of cash or cash equivalents Borrowers are required pursuant
to Section 4.14 of the Credit Agreement to maintain as cash collateral subject
to the exclusive access and control of Administrative Agent as security for the
Obligations until the earlier of (i) the date any Required Securities Financing
is completed and the proceeds thereof have been received by Principal Borrower
or (ii) the date any Required Term Loan Paydown may become due under the
provisions of Section 2.1(a)(ii)(B) shall be reduced from $7,500,000 to
$5,500,000, and

 



--------------------------------------------------------------------------------



 



IsoTis, Inc.
IsoTis OrthoBiologics, Inc.
August 30, 2007
Page 2
___________________________
Administrative Agent shall promptly take any actions necessary to permit
Borrowers to have access to the $2,000,000 of such cash collateral so released
from the Administrative Agent’s exclusive control pursuant to the foregoing
(providing that all of such $2,000,000 shall remain subject to the requirements
of Section 5.9 and the Liens in favor of Administrative Agent provided for and
required under Article 9 below).
     The parties hereto further agree that this Letter Agreement, and the
consents and waivers provided for above, shall become effective immediately upon
(i) execution and delivery of this Letter Agreement by all parties hereto and
(ii) payment by Borrowers to Administrative Agent of any and all costs and
expenses (including legal fees) of Administrative Agent and each Lender in
connection with the negotiation, preparation and execution of this Letter
Agreement. Borrowers hereby also agree that Administrative Agent is hereby
authorized (but not obligated) to make Revolving Loans under the Credit
Agreement and disburse the proceeds thereof to Administrative Agent and each
Lender as necessary to make the payments provided for in clause (ii) of the
foregoing sentence.
     Borrowers hereby specifically agree and acknowledge that the agreements of
Administrative Agent and Lenders hereunder on the terms provided for herein
shall not be deemed to create a “course of conduct” or “course of dealing” by
Administrative Agent and/or any Lenders, or otherwise create any obligations
that would be binding on any of them in the future to give its consent to any
amendments, consents or waivers with respect to the terms and provisions of the
Credit Agreement and the other Financing Documents, specifically including
without limitation any further extensions of the deadline for the Required Term
Loan Paydown or any further reductions in the cash collateral required to be
maintained to secure the Obligations. Furthermore, Borrowers hereby also agree
and acknowledge that all of the terms, conditions and provisions of each of the
Credit Agreement and the other Financing Documents are ratified and confirmed
and continue unchanged in full force and effect except to the extent expressly
modified by the terms of this Letter Agreement. This Letter Agreement shall be
deemed incorporated into and made a part of the Credit Agreement. Each Borrower
hereby confirms and restates its existing grants to Administrative Agent, for
the benefit of Lenders and Administrative Agent, of all Liens in the Collateral
belonging to such Borrower as provided for in the Credit Agreement, the other
Security Documents and the other Financing Documents. Each Borrower hereby
confirms that all Liens at any time granted by it to Administrative Agent
continue and shall continue in full force and effect, have been given and are
for the benefit of Lenders and Administrative Agent, and do and shall continue
to secure the Obligations, all for so long as any such Obligations remain
outstanding, and that all Collateral subject thereto remain free and clear of
any Liens other than Permitted Liens. Nothing herein contained is intended to in
any manner impair or limit the validity, priority and extent of Administrative
Agent’s existing Liens upon the Collateral.
     Each Borrower, by signing below, acknowledges and agrees that it has no
actual or potential claim or cause of action against Administrative Agent or any
Lender relating to the Credit Agreement or any other Financing Documents and/or
the Obligations of such Borrower arising thereunder or related thereto, in any
such case arising on or before the date hereof. As further consideration for the
consents and waivers set forth herein, each Borrower hereby waives and releases
and forever discharges Administrative Agent and each Lender, and the respective
officers, directors, attorneys, agents, professionals and employees of
Administrative Agent and each Lender (all collectively the “Releasees”) from any
liability, damage, claim, loss or expense of any kind that such Borrower had,
may now have or may hereafter have against any one or more of the Releasee(s)
arising out of or relating to this Letter Agreement, the Credit Agreement or any
other Financing Document and/or the transactions described herein or therein or
contemplated hereby or thereby and/or the Obligations of such Borrower arising
herefrom or therefrom or relating hereto or thereto and/or any actual or alleged
actions, conduct, inaction or omission on the part of any Releasee(s), to the
extent arising or occurring on or before the date hereof. Each such Borrower
hereby further agrees and covenants not to sue any of the Releasees for any
matter released or discharged hereby, and not to bring any such cause of action
against any Releasee at any time in the future with respect thereto
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



IsoTis, Inc.
IsoTis OrthoBiologics, Inc.
August 30, 2007
Page 3
___________________________
     Please indicate your acceptance of and agreement to the terms of this
Letter Agreement by executing this signature page as indicated below. The
parties hereto shall be deemed to have executed this Letter Agreement as of the
date first written above.

            Very truly yours,


MERRILL LYNCH CAPITAL,
a division of Merrill Lynch
Business Financial Services Inc.,
as Administrative Agent and Lender
      By   /s/ William D. Gould       Name:   William D. Gould      Title:  
Director     

            SILICON VALLEY BANK,
as Lender
      By   /s/ Kurt Miklinski       Name:   Kurt Miklinski      Title:   Vice
President     

Accepted and Agreed to:
BORROWERS

            ISOTIS, INC.
      By   /s/ Robert Morocco       Name:   Robert Morocco      Title:   CFO   
 

            ISOTIS ORTHOBIOLOGICS, INC.
      By   /s/ Robert Morocco       Name:   Robert Morocco      Title:   CFO   
 

[Signature Page to Letter Agreement Re Extension of Required Term Loan Paydown
and Reduction of Cash Collateral]

 